People v Williams (2014 NY Slip Op 07522)





People v Williams


2014 NY Slip Op 07522


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2012-07893
 (Ind. No. 3371/11)

[*1]The People of the State of New York, respondent, 
vAustin Williams, appellant.


Lynn W. L. Fahey, New York, N.Y. (Casey Rose Denson of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and John F. McGoldrick of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered July 27, 2012, convicting him of robbery in the second degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
To the extent the defendant contends that the evidence was legally insufficient to establish his guilt of robbery in the second degree, that contention is unpreserved for appellate review (see CPL 470.05[2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish his guilt of robbery in the second degree beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that the Supreme Court engaged in premature deliberations, and in doing so violated the statutorily prescribed order of trial proceedings under CPL 320.20(3), is without merit.
Contrary to the defendant's contention, the record does not reflect that the Supreme Court shifted the burden of proof. Moreover, the Supreme Court neither violated the defendant's rights to counsel, to due process, to present a defense, or to confront witnesses, nor deprived him of the opportunity to deliver a summation (see People v Borja, 110 AD3d 824, 824; People v Bright, 256 AD2d 50, 51; People v Lloyd, 210 AD2d 163, 163; People v Jennings, 144 AD2d 696, 696-697).
ENG, P.J., DILLON, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court